      Case 1:16-cv-00842-WMS-HBS Document 61 Filed 02/05/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF NEW YORK

U.S. EQUAL EMPLOYMENT OPPORTUNITY )
COMMISSION,                              )
                                         )
                  Plaintiff,             )               Case No. 16-cv-00842-WMS-HBS
                                         )
                                         )
            v.                           )
                                         )
UPSTATE NIAGARA COOPERATIVE, INC., )
                                         )
                  Defendant.
________________________________________ )


                      JOINT MOTION TO APPROVE CONSENT DECREE

       Having engaged in comprehensive settlement negotiations and having agreed that the

above-captioned action should be resolved by entry of the proposed consent decree attached to

this motion, for the reasons stated therein, Plaintiff United States Equal Employment Opportunity

Commission and Defendant Upstate Niagara Cooperative, Inc. jointly move that this Court enter

the attached Consent Decree.

       WHEREFORE, the parties jointly request that the Court grant the motion.

                                    Respectfully Submitted,




                                                1
Case 1:16-cv-00842-WMS-HBS Document 61 Filed 02/05/20 Page 2 of 2




 Dated: January 15, 2020


                             /s/Sebastian Riccardi
                             Sebastian Riccardi, Senior Trial Attorney
                             Jadhira Rivera, Senior Trial Attorney
                             Justin Mulaire, Supervisory Trial Attorney
                             Jeffrey Burstein, Regional Attorney
                             U.S. EQUAL EMPLOYMENT
                             OPPORTUNITY COMMISSION
                             Attorney for Plaintiff
                             33 Whitehall St. Fl. 5
                             New York, NY 10004
                             Tel: (929) 506-5340
                             Fax: (212) 336-3623
                             Sebastian.Riccardi@eeoc.gov
                             Jadhira.Rivera@eeoc.gov
                             Justin.Mulaire@eeoc.gov
                             Jeffrey.Burstein@eeoc.gov



                             Robert C. Weissflach, Partner
                             Amy Hemenway, Partner
                             Harter Secrest & Emery LLP
                             50 Fountain Plaza, Suite 1000
                             Buffalo, NY 14202
                             Tel: (716) 844-3707
                             Fax: (716) 853-1617
                             rweissflach@hselaw.com
                             ahemenway@hselaw.com




                                2
